 


 HR 219 ENR: Swan Lake Hydroelectric Project Boundary Correction Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 219 
 
AN ACT 
To correct the Swan Lake hydroelectric project survey boundary and to provide for the conveyance of the remaining tract of land within the corrected survey boundary to the State of Alaska. 
 
 
1.Short titleThis Act may be cited as the Swan Lake Hydroelectric Project Boundary Correction Act.  2.Conveyance of Federal land within the Swan Lake Hydroelectric Project boundaryNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, after consultation with the Secretary of Agriculture, shall— 
(1)survey the exterior boundaries of the tract of Federal land within the project boundary of the Swan Lake Hydroelectric Project (FERC No. 2911) as generally depicted and labeled Lost Creek on the map entitled Swan Lake Project Boundary—Lot 2 and dated February 1, 2016; and  (2)issue a patent to the State of Alaska for the tract described in paragraph (1) in accordance with— 
(A)the survey authorized under paragraph (1);  (B)section 6(a) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508); and  
(C)section 24 of the Federal Power Act (16 U.S.C. 818).   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 